DETAILED ACTION
	The amendment filed 3/16/2021 has been entered. Claims 1, 2, 6-11, and 14 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/16/2021 has been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection. 
Response to Amendment
Regarding the objection to the drawings, applicant has added descriptive text labeling to overcome the objection. The objection to the drawings have been withdrawn.
Regarding the objection to claims 2 and 9-11, applicant has amended claims per examiner’s recommendations. The objection to claims 2 and 9-11 have been withdrawn.
Regarding the rejections under 35 U.S.C. §103, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Patent Application Publication No. 2012/0209489 A1; hereinafter Saito) in view of Akamatsu et al. (Patent Application Publication No. 2020/0207372 A1; hereinafter Akamatsu) and further in view of Schramm (U.S. Patent Application Publication No. 2012/0215415 A1).
Regarding claim 1, Saito discloses:
An apparatus comprising: a sensor for detecting a first vehicle speed (wheel speed sensors 2a, 2b, 2c, 2d are used to calculate vehicle speed, see at least [0062]); 
a camera operative to capture an image (stereo camera 9, see at least [0068]); 
a processor operative to determine a road curvature in response to the image (stereo camera 9 comprises a CPU for processing images that have been captured and calculate a curve and radius from the image, see at least [0068]-[0069]), 
the processor further operative to determine a first predicted lateral acceleration in response to the road curvature and the first vehicle speed (lateral acceleration calculated using curve and vehicle speed, see at least [0116]), 
the processor further operative to determine a second vehicle speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3)
wherein the second vehicle speed results in a second predicted lateral acceleration being less than the threshold value (the lateral acceleration threshold would be the maximum lateral acceleration Gy_max where the lateral acceleration at the second speed Vent would result in a lateral acceleration less than the maximum lateral acceleration, see at least [0114]-[0116] and Fig.8), and 
to generate a control signal indicative of the second vehicle speed (output is made to a brake actuator to decelerate, see at least [0134]-[0135]); and 
a vehicle controller operative to reduce a vehicle velocity to the second vehicle speed in response to the control signal (vehicle motion control device 6 comprises a vehicle speed control device 12 to control vehicle at calculated speed, see at least [0065] and [0071]).
Saito does not disclose:
the first predicted lateral acceleration exceeding a threshold value and a prior driver ADAS disengagement,
However, Akamatsu teaches:
the first predicted lateral acceleration exceeding a threshold value (the lateral-acceleration-determining unit 34d prohibits acceleration on a curve when the estimated lateral acceleration is greater than the acceleration-prohibited lateral acceleration threshold value, see at least [0042])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has exceeded a threshold prior to entering a curve disclosed by Saito by adding the lateral acceleration restriction taught by Akamatsu. Because the speed of the vehicle (velocity) is directly proportional to the lateral acceleration, the speed threshold could be replaced by a lateral acceleration threshold as both would cause the vehicle to decelerate if the vehicle was traveling faster than a maximum safe speed or acceleration. One of ordinary skill in the art 
The combination of Saito and Akamatsu do not teach:
a prior driver ADAS disengagement 
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Akamatsu by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle (see Schramm [0007]).
Regarding claim 2, the combination of Saito, Akamatsu, and Schramm teach the elements above but Saito does not disclose:
A global positioning system
However, Akamatsu teaches:
sensor comprises a global positioning system (GPS 2, see at least [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the global positioning system taught by Akamatsu. One of ordinary skill in the art would have been 
Regarding claim 3, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the camera comprises a forward mounted camera affixed to a vehicle (stereo camera 9 is attached near the rear-view mirror and detects lane markers and obstacles ahead of the vehicle, see at least [0068] and [0073]).
Regarding claim 4, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the road curvature is determined in response to a deviation of a lane marker from a current vehicle path (stereo camera 9 detects distances Y from the vehicle trajectory X to the lane markers on the road, see at least [0073]-[0075]).
Regarding claim 5, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to reduce a throttle output in response to the control signal (vehicle motion control device 6 controls throttle valve to attain ordered torque, see at least [0169]).
Regarding claim 6, the combination of Saito, Akamatsu, and Schramm teach the elements above but Saito and Akamatsu does not teach:
 prior driver ADAS disengagement includes at least one of a brake application and an acceleration event (the driver assistance system determines an acceleration behavior and braking behavior of the driver to regulate the vehicle according to the driver style, see at least [0037], [0042], and Fig. 2A)

Regarding claim 7, the combination of Saito, Akamatsu, and Schramm teach the elements above but the combination of Saito and Akamatsu does not teach:
prior driver ADAS disengagement includes a previous driver input during a prior ADAS operation (the driver assistance system determines an acceleration behavior and braking behavior of the driver to regulate the vehicle according to the driver style wherein the driver behaviors are driver inputs, see at least [0037], [0042], and Fig. 2A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Akamatsu by adding the driver acceleration and braking behavior taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]). 
Regarding claim 8, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
prior driver ADAS disengagement includes a driver braking control input during a prior ADAS operation (the driver assistance system determines a braking behavior of the driver to regulate the vehicle according to the driver style wherein the driver braking behavior is a driver input, see at least [0037], [0042], and Fig. 2A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Akamatsu by adding the driver braking behavior taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]). 
Regarding claim 9, Saito discloses:
A method comprising: controlling, via instructions provided by a processor, a vehicle at a first speed and a first direction (vehicle motion control device 6 comprises a microcomputer and a vehicle speed control device 12 which controls the speed of a vehicle traveling in a direction by adjusting the acceleration/deceleration, see at least [0065] and [0071]);  15P049095-US-NP 
capturing, via a camera, an image of a front field of view from the vehicle (stereo camera 9 detects lane markers and obstacles ahead of the vehicle, see at least [0073]); 
determining, via the processor, a location of a lane marker in response to the image (stereo camera 9 detects lane markers, see at least [0073])
predicting, via the processor, a curve in response to a deviation between the location of the lane marker and the first direction (stereo camera 9 detects distances Y from the vehicle trajectory X to the lane markers on the road to detect a curve, see at least [0073]-[0075]); 
predicting, via the processor, a first lateral acceleration in response to the deviation between the location of the lane marker, the first direction and the first speed (lateral acceleration calculated using curve and vehicle speed, see at least [0116]); 
determining, via the processor, a second speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3) wherein the second speed is determined in response to the threshold acceleration and the deviation between the location of the lane marker and the first direction (the lateral acceleration threshold would be the maximum lateral acceleration Gy_max where the lateral acceleration at the second speed Vent would result in a lateral acceleration less than the maximum lateral acceleration, see at least [0114]-[0116] and Fig.8); and 
controlling the vehicle, via the processor, at a second speed (output is made to a brake actuator to decelerate to calculated velocity, see at least [0134]-[0135]).
Saito does not disclose:
first lateral acceleration exceeding a threshold and a prior driver ADAS disengagement
However, Akamatsu teaches:
first lateral acceleration exceeding a threshold (the lateral-acceleration-determining unit 34d prohibits acceleration on a curve when the estimated lateral acceleration is greater than the acceleration-prohibited lateral acceleration threshold value, see at least [0042])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has 
The combination of Saito and Akamatsu does not teach:
a prior driver ADAS disengagement
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Akamatsu by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]).
Regarding claim 10
applying a friction brake in response to controlling the vehicle at the second speed (output is made to brake actuator, see at least [0134]; hydraulic brake unit 10, see at least [0054]; brake 8, see at least [0052]).
Regarding claim 11, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
reducing a throttle setting in response to controlling the vehicle at the second speed (vehicle motion control device 6 controls opening/closing of throttle valve to attain torque ordered by vehicle speed control device 12 to maintain vehicle speed, see at least [0169]).
Regarding claim 12, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
predicting a curve within a current vehicle path in response to a location and a map data wherein the image is captured in response to a prediction of the curve (obtaining map information from a navigation system in addition to the stereo camera 9 to obtain information of the radius of the curve ahead, see at least [0083]).
Regarding claim 13, the combination of Saito, Akamatsu, and Schramm teach the elements above but Saito does not disclose:
an automated driver- assistance system.
However, Akamatsu teaches:
the method is performed by an automated driver- assistance system (drive-assistance system, see at least [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the automated driver assistance system taught by Akamatsu. One of ordinary skill in the art would 
Regarding claim 14, Saito discloses:
An apparatus for controlling a vehicle comprising: a camera for capturing an image of a field of view (stereo camera 9 detects lane markers and obstacles ahead of the vehicle, see at least [0073])); 
a sensor for measuring a first speed of the vehicle (wheel speed sensors 2a, 2b, 2c, 2d are used to calculate vehicle speed, see at least [0062]); 
a processor for detecting a lane marker in response to the image (stereo camera 9 detects lane markers, see at least [0073]), for detecting a lateral deviation of the lane marker from a direction of travel of the vehicle (stereo camera 9 detects distances Y from the vehicle trajectory X to the lane markers on the road, see at least [0073]-[0075]), for predicting a lateral acceleration in response to the lateral deviation and the first speed of the vehicle (lateral acceleration calculated using curve and vehicle speed, see at least [0116]); and  16P049095-US-NP 
a vehicle controller for reducing a vehicle speed to a second speed, wherein the second speed is less than the first speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3; output is made to a brake actuator to decelerate to calculated velocity Vent which is less than the initial velocity due to the deceleration, see at least [0134]-[0135]).
Saito does not disclose:
first lateral acceleration exceeding a threshold and a prior driver ADAS disengagement

first lateral acceleration exceeding a threshold (the lateral-acceleration-determining unit 34d prohibits acceleration on a curve when the estimated lateral acceleration is greater than the acceleration-prohibited lateral acceleration threshold value, see at least [0042])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has exceeded a threshold prior to entering a curve disclosed by Saito by adding the lateral acceleration restriction taught by Akamatsu. Because the speed of the vehicle (velocity) is directly proportional to the lateral acceleration, the speed threshold could be replaced by a lateral acceleration threshold as both would cause the vehicle to decelerate if the vehicle was traveling faster than a maximum safe speed or acceleration. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the safety and comfort in vehicle travel for the passenger ([0069]).
The combination of Saito and Akamatsu does not teach:
a prior driver ADAS disengagement
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Akamatsu by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this 
Regarding claim 15, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to apply a friction braking force to reduce the vehicle speed (output is made to brake actuator, see at least [0134]; hydraulic brake unit 10, see at least [0054]; brake 8, see at least [0052]).
Regarding claim 16, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to reduce a throttle setting to reduce the vehicle speed (vehicle motion control device 6 controls opening/closing of throttle valve to attain torque ordered by vehicle speed control device 12 to reach and maintain vehicle speed, see at least [0169]).
Regarding claim 17, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to engage an engine brake mechanism to reduce the vehicle speed (engine braking to decelerate, see at least [0135]).
Regarding claim 18, the combination of Saito, Akamatsu, and Schramm teach the elements above but Saito does not disclose:
A global positioning system
However, Akamatsu teaches:
the sensor comprises a global positioning system (GPS 2, see at least [0023]).

Regarding claim 19, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
the sensor comprises a wheel speed indicator (wheel speed sensors 2a, 2b, 2c, 2d, see at least [0062]).
Regarding claim 20, the combination of Saito, Akamatsu, and Schramm teach the elements above and Saito further discloses:
determining a location and a map data and wherein the image is captured in response to the processor predicting a curve within a current vehicle path in response to the location and the map data (obtaining map information from a navigation system in addition to the stereo camera 9 to obtain information of the radius of the curve ahead, see at least [0083]).
Saito does not disclose:
A global positioning system
However, Akamatsu teaches:
a global positioning system (GPS 2, see at least [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the global positioning system taught by Akamatsu. One of ordinary skill in the art would have been .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/H.L./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662